DETAILED ACTION
In response to communications filed 12 July 2022, claims 1, 3-4, 6, 8, 10-11, 13, 15, 17-18, and 20 are amended per applicant’s request. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section “Claim Objections - Informalities,” filed 12 July 2022, with respect to claims 1, 3, 6, 8, 10, 13, 15, 17, and 20 have been fully considered and are persuasive.  The objection of claims 1, 3, 6, 8, 10, 13, 15, 17, and 20 has been withdrawn.
Applicant’s arguments, see section “Claim Rejections - 35 USC § 101,” filed 12 July 2022, with respect to claims 1, 8, and 15 have been fully considered but are not persuasive. On page 10, applicant argues that masking certain portions from presentation integrates the judicial exception into a practical application. However, these arguments are not persuasive. Although the steps of “presenting” and masking “from presentation” are additional elements, these elements do not integrate the judicial exception into a practical application because they amount to an insignificant extra-solution activity, such as mere data outputting.
Applicant’s arguments, see section “Claim Rejections - 35 USC § 112,” filed 12 July 2022, with respect to claims 1, 4, 8, 11, 16, and 18 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn.
Applicant’s arguments, see sections “Claim Rejections - Anticipation -- 35 USC § 102,”  and “Claim Rejections - Obviousness - 35 USC § 103,” filed 12 July 2022, with respect to claims 1, 8, and 15 have been fully considered. Applicant’s arguments on page 12
The cited portions of Catalano . . . fail to disclose adjusting the threshold according to user activities

are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of LuVogt et al. (US 2013/0290110 A1).
On page 12, applicant further argues that 
The cited portions of Catalano disclose discarding portions which fail to meet a relevance threshold, not masking those portions form presentation. The cited portions of Catalano disclose storing relevant portions, not presenting them

However, these arguments are not persuasive, because Catalano teaches presenting the portions as discussed further in the instant rejection.

Claim Interpretation
The “one or more computer readable storage media” are interpreted in light of paragraph [0067] of the specification that states, “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 8, and 15 recite the steps of
categorizing a portion of a data segment according to content of the portion;
correlating the portion with a user content preference dictionary;
assigning a content weight to the portion according to correlated entries in the user content preference dictionary;
setting a threshold value;
determining that the content weight falls below the threshold value, or falls at or above the threshold value;
masking the content portion having a content weight below a threshold value; and
adjusting the threshold value according to user activities.

These limitations, under their broadest reasonable interpretation, fall within the Mental Processes grouping of abstract ideas. The steps of “categorizing,” “correlating,” “assigning,” “setting,” “determining,” “masking,” and “adjusting” may be performed in the human mind as mental observations and/or evaluations, perhaps using pen and paper. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Claim 1 recites the additional elements wherein the method is “computer implemented” and the steps are performed “by one or more computer processors.” Similarly, claim 8 recites
A computer program product for classifying and filtering data, the computer program product comprising one or more computer readable storage media and stored program instructions on the one or more computer readable storage media, the stored program instructions comprising: program instructions to [preform the steps analyzed above],

and claim 15 recites

A computer system for classifying and filtering data, the computer system comprising: one or more computer processors; one or more computer readable storage media; and stored program instructions on the one or more computer readable storage devices for execution by the one or more computer processors, the stored program instructions comprising: program instructions to [preform the steps analyzed above].

However, these additional elements do not integrate the judicial exception into a practical application, because they amount to merely implementing the judicial exception on a generic computer. See MPEP § 2106.05(f).
Claims 1, 8, and 15 further recite
presenting the portion having a content weight at or above the threshold value; 
wherein the masking is from presentation.

However, these additional elements do not integrate the judicial exception into a practical application, because they amount to an insignificant extra-solution activity, such as mere data outputting (“presenting”). See MPEP § 2106.05(g).
Claims 2-7, 9-14, and 16-20 include limitations that, under their broadest reasonable interpretation, may also be performed in the human mind and therefore likewise fall within the Mental Processes grouping of abstract ideas. Claims 2-7, 9-14, and 16-20 do not recite any additional elements beyond those inherited from claims 1, 8, and 15, respectively. Therefore, these limitations do not integrate the judicial exception into a practical application.
Considering the limitations of claims 1-20 as an ordered combination adds nothing that is not already present when considering the elements individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Although paragraph [0012] of the specification states that, “These solutions are not abstract and cannot be performed as a set of mental acts by a human due to the processing capabilities needed to analyze and weight data content,” this statement amounts to a general assertion that the claims are patent eligible. Analyzing and weighting data content can be performed in the human mind, for example, by deciding which articles of a newspaper to share (weight=1) or not share (weight=0).
Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than implementing the judicial exception on a generic computer and/or insignificant extra-solution activities. In addition, paragraph [0002] of the specification provides evidence that the step of “presenting” was a well-understood, routine, and convention activity of “Social media systems.” See also MPEP § 2106.05(d)(II). Therefore, claims 1-20 are not patent eligible.

Claim Objections
Claims 8 and 15 are objected to because of the following informalities:
claim 8: “the correlated entries” lacks antecedent basis and should be --correlated entries-- (lines 9-10).
claim 15: “the correlated entries” lacks antecedent basis and should be --correlated entries-- (line 13); “value” appears to be a typographical error for --value;-- (semicolon missing, line 14)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Catalano et al. (US 2019/0104342 A1) in view of LuVogt et al. (US 2013/0290110 A1).

Regarding claim 1, Catalano teaches a computer implemented method for classifying and filtering data, the method comprising:
categorizing, by one or more computer processors, a portion of a data segment according to content of the portion (see Catalano [0049] and [0046], “content tags are added to the segments,” where the “content tags” categorize a segment, i.e., a portion of a “digital video” data segment);
correlating, by the one or more computer processors, the portion with a user content preference dictionary (see Catalano [0049] and [0047], “examines each segment . . . to assign to it a relevance score” correlates the portion with a “user profile,” i.e., user content preference dictionary);
assigning, by the one or more computer processors, a content weight to the portion according to correlated entries in the user content preference dictionary (see Catalano [0047] and [0049], “assign to it a relevance score,” where the relevance score is a content weight assigned according to “occurrences of the keywords 174 and/or preferred content tags”); 
setting a threshold value (see Catalano [0049], “relevance threshold”);
determining, by the one or more computer processors, that the content weight falls below the threshold value, or falls at or above the threshold value (see Catalano [0049], “determines whether the segment being analyzed meets the relevance threshold”);
masking from presentation, by the one or more computer processors, the content portion having a content weight below a threshold value (see Catalano [0045] and [0049], “If at 414, the segment is not relevant to the user's preferences because the relevance score does not meet the relevance threshold, then the segment is discarded”); and
presenting the portion having a content weight at or above the threshold value (see Catalano [0049], “if the segment is relevant then, at 416, the segment is retained,” where [0045] teaches that the retained segment is “presented to the user”).
Catalano does not explicitly teach adjusting the threshold value according to user activities.
However, LuVogt teaches adjusting the threshold value according to user activities (see LuVogt [0106], “monitor . . . per-user basis . . . adjust . . . threshold used to determine recommendation threshold”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the threshold value according to user activities, as taught by LuVogt, in combination with the techniques taught by Catalano, because “if the user is requesting new items often, their threshold Ɵx is lowered so they get more items” (see LuVogt [0106]).

Regarding claim 8, Catalano teaches a computer program product for classifying and filtering data, the computer program product comprising one or more computer readable storage media and stored program instructions on the one or more computer readable storage media (see Catalano [0084]),
the stored program instructions comprising:
program instructions to categorize a portion of a data segment according to content of the portion (see Catalano [0049] and [0046], “content tags are added to the segments,” where the “content tags” categorize a segment, i.e., a portion of a “digital video” data segment);
program instructions to correlate the portion with a user content preference dictionary (see Catalano [0049] and [0047], “examines each segment . . . to assign to it a relevance score” correlates each portion with a “user profile,” i.e., user content preference dictionary);
program instructions to assign a content weight to the portion according to the correlated entries in the user content preference dictionary(see Catalano [0047] and [0049], “assign to it a relevance score,” where the relevance score is a content weight assigned according to “occurrences of the keywords 174 and/or preferred content tags”);
program instructions to set a threshold value (see Catalano [0049], “relevance threshold”);
 program instructions to determine that the content weight falls below the threshold value, or falls at or above the threshold value (see Catalano [0049], “determines whether the segment being analyzed meets the relevance threshold”);
program instructions to mask from presentation, the portion having a content weight below a threshold value (see Catalano [0045] and [0049], “If at 414, the segment is not relevant to the user's preferences because the relevance score does not meet the relevance threshold, then the segment is discarded”); and
program instructions to present the portion having a content weight at or above the threshold value (see Catalano [0049], “if the segment is relevant then, at 416, the segment is retained,” where [0045] teaches that the retained segment is “presented to the user”).
Catalano does not explicitly teach program instructions to adjust the threshold value according to user activities.
However, LuVogt teaches program instructions to adjust the threshold value according to user activities (see LuVogt [0106], “monitor . . . per-user basis . . . adjust . . . threshold used to determine recommendation threshold”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the threshold value according to user activities, as taught by LuVogt, in combination with the techniques taught by Catalano, because “if the user is requesting new items often, their threshold Ɵx is lowered so they get more items” (see LuVogt [0106]).

Regarding claim 15, Catalano teaches a computer system for classifying and filtering data, the computer system comprising:
one or more computer processors; one or more computer readable storage media; and stored program instructions on the one or more computer readable storage media for execution by the one or more computer processors (see Catalano [0005]),
the stored program instructions comprising:
program instructions to categorize a portion of a data segment according to content of the portion (see Catalano [0049] and [0046], “content tags are added to the segments,” where the “content tags” categorize a segment, i.e., a portion of a “digital video” data segment);
program instructions to correlate the portion with a user content preference dictionary (see Catalano [0049] and [0047], “examines each segment . . . to assign to it a relevance score” correlates each portion with a “user profile,” i.e., user content preference dictionary);
program instructions to assign a content weight to the portion according to the correlated entries in the user content preference dictionary (see Catalano [0047] and [0049], “assign to it a relevance score,” where the relevance score is a content weight assigned according to “occurrences of the keywords 174 and/or preferred content tags”);
program instructions to set a threshold value (see Catalano [0049], “relevance threshold”)
 program instructions to determine that the content weight falls below the threshold value, or falls at or above the threshold value (see Catalano [0049], “determines whether the segment being analyzed meets the relevance threshold”);
program instructions to mask from presentation, the portion having a content weight below a threshold value (see Catalano [0045] and [0049], “If at 414, the segment is not relevant to the user's preferences because the relevance score does not meet the relevance threshold, then the segment is discarded”); and
program instructions to present the portion having a content weight at or above the threshold value (see Catalano [0049], “if the segment is relevant then, at 416, the segment is retained,” where [0045] teaches that the retained segment is “presented to the user”).
Catalano does not explicitly teach program instructions to adjust the threshold value according to user activities.
However, LuVogt teaches program instructions to adjust the threshold value according to user activities (see LuVogt [0106], “monitor . . . per-user basis . . . adjust . . . threshold used to determine recommendation threshold”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the threshold value according to user activities, as taught by LuVogt, in combination with the techniques taught by Catalano, because “if the user is requesting new items often, their threshold Ɵx is lowered so they get more items” (see LuVogt [0106]).

Regarding claims 2, 9, and 16, Catalano as modified teaches further comprising updating, by the one or more computer processors, the user content preference dictionary according to user activity (see Catalano [0038], [0040], and [0045], “create the user preferences 178 through monitoring the viewing and recording habits of the user” and “self-learning by including preferences in the user profile”).

Regarding claims 3, 10, and 17, Catalano as modified teaches wherein the user activity is selected from a group consisting of: hiding or deleting a data portion, article read time, video viewing time, downloaded content, liking or disliking portions, upvoting or downvoting content, viewing portions, and sharing portions (see Catalano [0040] and [0045]).

Regarding claims 4, 11, and 18, Catalano as modified teaches further comprising ordering, by the one or more computer processors, the portion for presentation according to the content weight (see Catalano [0049], “rank . . . based on the calculated relevance score”).

Regarding claims 7 and 14, Catalano as modified teaches wherein the user content preference dictionary includes user provided content preferences (see Catalano [0039], “user-provided keywords”).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Catalano et al. (US 2019/0104342 A1) in view of LuVogt et al. (US 2013/0290110 A1) as applied to claims 1, 8, and 15 above, and further in view of Bostick et al. (US 2018/0232641 A1).

Regarding claims 5, 12, and 19, Catalano as modified does not explicitly teach data having a zero weight.
However, Bostick teaches data having a zero weight (see Bostick [0033], “score may be in a range of zero (0) to one hundred”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine data having a zero weight, as taught by Bostick, with the techniques taught by Catalano as modified, because “instant delivery of social media content at all times may not be desirable when a user is engaged in activities with significant consequences if the performance is impaired” (see Bostick [0002]).
Catalano as modified teaches further comprising masking, by the one or more computer processors, all data having a zero weight (see Bostick [0033] and Catalano [0049], where all data having a zero weight, as taught by Bostick, is masked as taught by Catalano).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Catalano et al. (US 2019/0104342 A1) in view of LuVogt et al. (US 2013/0290110 A1) as applied to claims 1, 8, and 15 above, and further in view of Jenkins et al. (US 9,569,549 B1).

Regarding claims 6, 13, and 20, Catalano as modified teaches further comprising: updating, by the one or more computer processors, the user content preference dictionary (see Catalano [0038] and [0045], “self-learning by including preferences in the user profile”).
Catalano as modified does not explicitly teach further comprising:
categorizing, by the one or more computer processors, a first portion as new;
requesting, by the one or more computer processors, user input regarding a content category of the first portion; and
receiving, by the one or more computer processors, a user response.
However, Jenkins teaches
categorizing, by the one or more computer processors, a first portion as new (see Jenkins 7:25-44, “content item 402 may have several portions which are not tagged”);
requesting, by the one or more computer processors, user input regarding a content category of the first portion (see Jenkins 13:50-57, user input regarding a content category is requested by the “pop-up window 1002 generated in response to activating the tag marker”); and
receiving, by the one or more computer processors, a user response (see Jenkins 13:50-57, “manually tag”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to categorize a first portion by requesting and receiving user input, as taught by Jenkins, in combination with the techniques taught by Catalano as modified, because “Association of tags with specific portions of content items may increase the value a user derives from the content items by presenting only relevant content items” (see Jenkins 2:26-42).
Catalano as modified teaches updating, by the one or more computer processors, the user content preference dictionary according to the user response (see Catalano [0038] and [0045] and Jenkins 13:50-57, where the user content preference dictionary is updated, as taught by Catalano by placing “preferred content tags” in the “user profile,” according to the “tag” response taught by Jenkins). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159